238 Ga. 351 (1977)
232 S.E.2d 841
BRANNON
v.
SIMPSON et al.
31491.
Supreme Court of Georgia.
Argued September 15, 1976.
Decided January 5, 1977.
Rehearing Denied January 27 And February 8, 1977.
R. Lamar Brannon, for appellant.
Warren Akin, Al. D. Tull, W. H. Bradley, Jere F. White, Thomas Wm. Simpson, for appellees.
PER CURIAM.
This is an appeal from various orders of the trial court in an action for an equitable partition of realty which was brought by appellee.
We have carefully studied the enumerations of error and find them to be without merit.
Judgment affirmed. All the Justices concur.